Questions propounded by the Senate to the Justices of the Supreme Court under Code 1940, Title 13, § 34.
Questions answered.
Senate of Alabama State Capitol Montgomery, Alabama
Gentlemen:
In Senate Resolution No. 58 inquiry is made of the members of this court as to whether or not House Bill No. 701 contravenes either § 45 or § 106 of the Constitution of this state.
We are of the opinion that House Bill No. 701 does not violate either of said sections of the Constitution in respects about which inquiry is made. Our conclusion is predicated on the ruling and authorities cited in the Opinion of the Justices, *Page 516 
Ala.Sup., 31 So.2d 721,1 in response to Senate Resolution No. 57, wherein the opinion is expressed that House Bill No. 689, similar in most material respects to the bill here under consideration, does not contravene either § 45 or § 106 of the Constitution on the grounds there considered.
All of which is
Most respectfully submitted,
                                  LUCIEN D. GARDNER Chief Justice J. ED. LIVINGSTON THOMAS S. LAWSON ROBERT T. SIMPSON DAVIS F. STAKELY Justices
1 Ante, p. 511.